Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

UNITED STATES DISTRICT COURT IR ECEIV E(D)

for the
District of Alaska [-| SEP 1 0 2021
Division CLERK, U.S. DISTRICT COURT

ANCHORAGE, AK

Case No. BUCV- O2OoL TUG

(to be filled in by the Clerk's Office)

mia.

Gloria Clarke

 

Plaintiff{(s)
(Write the full name of each plaintiff who is filing this complaint.
Uf the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)
-y-

Dane Wise & Dr.John Wise

Jury Trial: (check one) [| Yes [No

 

Defendants)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names, Do not include addresses here.)

Nee Nee Name Nee Nee ee Nee ee ee ee ee” ee Ne ee ee”

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
(Non-Prisoner Complaint)

 

NOTICE

Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
electronic court files. Under this rule, papers filed with the court should of contain: an individual’s full social
security number or full birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of an individual’s
birth; a minor’s initials; and the last four digits of a financial account number.

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
other materials to the Clerk’s Office with this complaint.

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
forma pauperis.

 

 

 

Page | of 6
Case 3:21-cv-00207-TMB Document1 Filed 09/10/21 Page 1 of 7
Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner) __.
L The Parties to This Complaint

A. The Plaintiff(s)

Provide the information below for each plaintiff nated in the complaint. Attach additional pages if

 

 

 

 

 

needed.
Name Gloria Clarke
Address 5830 Lake Otis Pkwy K362
Anchorage AK 99507
City State Zip Code
County Anchorage
Telephone Number 907-570-4483
E-Mail Address Clarkegloria@aol.com

 

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person’s job or title (if known) and check whether you are bringing this complaint against
them in their individual capacity or official capacity, or both. Attach additional pages if needed.

Defendant No. 1

 

 

 

 

 

Name Mrs Dane Wise
Job or Title (if known)
Address 1200 Airport Heights Drives 170
Anchrorage Ak 99508
City State Zip Code
County Anchorage
Telephone Number 907-562-2118

 

E-Mail Address (if known)

 

Individual capacity [__] official capacity

Defendant No. 2

 

 

 

 

 

Name John Wise
Job or Title (if known) Owner
Address 1200 Airport Heights Drive 170
Anchorage Ak 99508
City State Zip Code
County Anchorage
Telephone Number 907-562-2118

 

E-Mail Address (if known)

 

Individual capacity [| Official capacity

Page 2 of 6
Case 3:21-cv-00207-TMB Document1 Filed 09/10/21 Page 2 of 7
Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—-Prisoner)

Defendant No. 3

 

 

 

 

 

 

 

 

 

 

 

Name
Job or Title (fknown)
Address
City State Zip Code
County
Telephone Number
E-Mail Address (if known)
[ ] Individual capacity [] Official capacity
Defendant No. 4
Name
Job or Title (if known)
Address
City State Zip Code
County

 

Telephone Number

 

E-Mail Address (if known)

[| Individual capacity

II. Basis for Jurisdiction

Under 42 U.S.C. § 1983, you may sue state or local officials for the “de
immunities secured by the Constitution and [federal laws].” Under Biv
Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue feder

constitutional rights.

A. Are you bringing suit against (check all that apply):

va Federal officials (a Bivens claim)
Al State or local officials (a § 1983 claim)

[ ] Official capacity

privation of any rights, privileges, or
ens v. Six Unknown Named Agents of
al officials for the violation of certain

B. Section 1983 allows claims alleging the “deprivation of any rights, privileges, or immunities secured by
the Constitution and [federal laws].” 42 U.S.C. § 1983. If you are suing under section 1983, what
federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?

 

e. Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal

officials?

Case 3:21-cv-00207-TMB Document1 Filed 09/10/21 Page 3 of 7

Page 3 of 6
Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non-Prisoner)

IIT.

 

Section 1983 allows defendants to be found liable only when they have acted “under color of any
statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia.”
42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color
of state or local law. If you are suing under Bivens, explain how each defendant acted under color of
federal law. Attach additional pages if needed.

 

Statement of Claim

State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Attach additional pages if needed.

A.

Where did the events giving rise to your claim(s) occur?
It a occur at the work place Wise physical therapist In October 2019
in my office

 

What date and approximate time did the events giving rise to your claim(s) occur?
it being right after lunch time around noon

 

What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
Was anyone else involved? Who else saw what happened?)

well my daughter passed away 10/08/2019 i had to go to NC i was gone frome the 8 of October to 15 of
October 2019 came back didnt take any time off work came in that morning went to my work place
begin to work Dr Wise came into the office ask how i was doing i say i am here but it a justment and
then Dr Wise wife Dane came in ask have i eating lunch i told her yes then she procee to say Gloria
come and go with with me i said ok no problem but i do have to finish working she say no problem it can
wait we need to talk in my mind it was about work so i went we got in her truck and stated driving
around then that when the words came out her mouth | NEED YOU TO LOOK AT THINGS THAT
DOESN'T REMEMBER YOU OF YOUR DAUGHTER TEARS RUNNING DROWN MY FACE |
COULDNT;T BELIVE WHAT | WAS HEARING . At that time i could't look at young people are tress are
anything this went on for a work days they would come in the office and say NO DAMAGE MONEY
COMING THE OFFICE . money was come in because i post payment and credit payment of past due
accounts and back claim . They thing it not about money coming into the office it about how i was
treated bv the-owner and _his-wife—The-Traumatic Stress—and Emotional_Distress-endoor_iwas-feelinds

Case 3:21-cv-00207-TMB Document1 Filed 09/10/21 Page 4 of 7 Page 4 of 6
Pro Se 15 (Rev, 12/16) Complaint for Violation of Civil Rights (Non-Prisoner)

IV. Injuries

If you sustained injuries related to the events alleged above, describe your injuries and state what medical
treatment, if any, you required and did or did not receive.

honest
Veo hy Aid recese medicor] + pe cour

Sor my,

 

Relief

State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.

If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for
the acts alleged. Explain the basis for these claims.

Yes i am requesting damage 3 years of my salary $149,760 and plus $5000 to veteran or army suicide
prevention.

Cor CATT ENO ime) on ucse. im a oe Lover kh yplace
prAyC WAY ‘earl cbuse. mented a@pahuse “aiid.
12 ASO dre ently Usel 45 Tdescr be Br ms 9
pngvin ebnotional pyltreasment and. ne ject 'ntheted
by Wane Lise wh deve (Op poy Chblog Mecl Araumea,

aAnxrely »Legredssion and. ekbec h eee [th-relt ted_ dsorde

Page 5 of 6
Case 3:21-cv-00207-TMB Document1 Filed 09/10/21 Page5 of 7 =
Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non-Prisoner) _

VI. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney
] agree to provide the Clerk’s Office with any changes to my address where case-related papers may be

served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: 09/07/2021 ,

Signature of Plaintiff te Oke

Printed Name of Plaintiff Glorig Clarke

 

 

B. For Attorneys

Date of signing:

 

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm
Address

 

 

 

City State Zip Code
Telephone Number
E-mail Address

 

 

Case 3:21-cv-00207-TMB Document1 Filed 09/10/21 Page 6 of 7 Page Gof 6
Sita ers eRe Serta) RE

 

T_T att

Case 3:21-cv-00207-TMB

 

- usDpiget Cet |
BREW qe ae | “GBD

Bo 1s be
ft clot ie AP
GIS)

dee til ltie
4 2 ,

Document 1 Filed 09/10/21 Page 7 of 7
